Van Deren, J.
¶16 (dissenting in part and concurring in part) — I respectfully dissent on the issues of ambiguity of the definition of “railway car” and sufficiency of the evidence and concur on the issue of admissibility of Bradley Johnson’s sale of wire to Valley Recycling Inc. on the day before his arrest.
¶17 The State charged Johnson with second degree burglary, alleging that he “enter [ed] and remain [ed] unlawfully in a building . . . to wit: a railway car.” Clerk’s Papers at 1. I would hold that RCW 9A.04.110(5)’s reference to “railway car” is ambiguous.
¶18 Second degree burglary requires unlawful entry or remaining “in a building other than a vehicle or a dwelling.”3 RCW 9A.52.030(1). “ ‘Building’, in addition to its ordinary meaning, includes any dwelling, fenced area, vehicle, railway car, cargo container, or any other structure used for lodging of persons or for carrying on business therein, or for the use, sale or deposit of goods.” RCW 9A.04.110(5) (emphasis added). The statute does not define the term “railway car.”4 Whether a locomotive falls under *776the term “railway car” in RCW 9A.04.110(5) presents an issue of first impression.
¶19 When a statutory term is undefined, absent a contrary legislative intent, we give the words of a statute their ordinary meaning, and we may look to a dictionary for such meaning. State v. Gonzalez, 168 Wn.2d 256, 263, 226 P.3d 131, cert. denied, 131 S. Ct. 318 (2010). “A statute is ambiguous if it is subject to two or more reasonable interpretations.” State v. McGee, 122 Wn.2d 783, 787, 864 P.2d 912 (1993). When there are two possible interpretations of an ambiguous statute, the rule of lenity requires that we strictly construe the statute in favor of the criminal defendant. State v. Riles, 135 Wn.2d 326, 341, 957 P.2d 655 (1998).
¶20 An ordinary meaning analysis of the term “railway car” indicates that a locomotive does not fall under the definition of that term. Webster’s Dictionary5 does not define the term “railway car,” but does define “railroad car,” under “car,” as “a vehicle adapted to the rails of a railroad . . . and used for carrying passengers and mail, baggage, freight, or other things.” Webster’s Third New International Dictionary 334 (2002) (emphasis added). The distinction between a railroad car and a locomotive is underscored by the definition of a “locomotive” as “a self-propelled vehicle . . . operating under a single control, running on rails . . . and used for moving railroad cars”* 6 Webster’s at 1329 (emphasis added).
*777¶21 In State v. Wentz, 149 Wn.2d 342, 351, 68 P.3d 282 (2003), our Supreme Court suggested, in dicta, that the legislature intended to encompass both an “engine car” and a “cargo car” within the term “ ‘railway car.’ ” Wentz dealt with whether the legislature intended to modify the antecedent statutory term “fenced area” with the phrase “used for lodging of persons or for carrying on business therein, or for the use, sale or deposit of goods.” Wentz, 149 Wn.2d at 351-52. It concluded that a “fenced area” need not be “used for lodging of persons or for carrying on business therein, or for the use, sale or deposit of goods” for it to qualify as a “building” under the burglary statute.7 Wentz, 149 Wn.2d at 351-52.
¶22 In arriving at this conclusion, the court discussed burglary committed in other “hypothetical spaces.” Wentz, 149 Wn.2d at 351. These “hypothetical spaces” included other undefined antecedent terms such as “ ‘railway car’ ” and “ ‘vehicle.’ ” Wentz, 149 Wn.2d at 351. As applied to “ ‘railway car,’ ” the court noted that a contrary conclusion would have the following “unnecessarily limiting” result: “[I]f [a] person broke into a train’s engine car, he could not be charged with first degree burglary[, but] it would be first degree burglary if he unlawfully entered a cargo car on the same train.” Wentz, 149 Wn.2d at 351. This is exactly the issue in this case which must be dealt with in more than passing dicta.8
*778¶23 The only other reference by our Supreme Court, under a previous burglary statute,9 has held that a “railroad car” refers to “box cars, or some kind of a car that is [e]nclosed so that an entry can be made.”10 State v. Petit, 32 Wash. 129, 130, 72 P. 1021 (1903).
¶24 Thus, the Wentz dicta and the Petit construction of a previous statute suggest that a locomotive is a “railway car.” On the other hand, the ordinary, dictionary definition of “railway car” does not encompass “locomotive.” Accordingly, I would hold that whether a locomotive falls under the *779phrase “railway car” is subject to more than one reasonable interpretation and, thus, is ambiguous.
¶25 We adopt the interpretation of an ambiguous statute that is most favorable to the criminal defendant. Riles, 135 Wn.2d at 341. Here, this would dictate a holding that a locomotive is not a “railway car” under the burglary statute. Thus, there was insufficient evidence to find Johnson guilty of second degree burglary. Accordingly, I would reverse and remand for judgment of dismissal with prejudice. State v. Rodgers, 146 Wn.2d 55, 60, 43 P.3d 1 (2002).

 RCW 9A.52.030(1) provides, “A person is guilty of burglary in the second degree if, with intent to commit a crime against a person or property therein, he enters or remains unlawfully in a building other than a vehicle or a dwelling.”


 The majority contends that the legislature’s use of “any” to modify “railway car” demonstrates that “ ‘any ... railway car’ includes a locomotive of the sort at issue here.” Majority at 771 (quoting RCW 9A.04.110(5)). But, as our Supreme Court has observed, “The word ‘any5 must necessarily be read in the context of the rest of the relevant statutory language, and often will not, by itself, disclose the meaning of a statute.” State v. Westling, 145 Wn.2d 607, 612 n.2, 40 P.3d 669 (2002).
As the majority correctly notes, “ Anjf [means] ‘one, some, or all indiscriminately of whatever quantity1 *or ‘the maximum or whole of a number or quantity.’ ” Majority at 771 (quoting Webster’s Third New International Dictionary 97 (2002)). But this case does not present the quantitative issue of whether some or all railway cars fall under the plain language of RCW 9A.04.110(5). Rather, the issue *776is whether a “locomotive” qualitatively falls within the term “railway car.” Thus, reliance on the word “any offers no guidance in this case.


We do not consider “Dictionary.com” to which the defendant refers, an authoritative source. Br. of Appellant at 8.


 Although not controlling, a Florida court held that the legislative history of a statute on burglary of a conveyance revealed that the term “railroad cars” was amended to “railroad vehicles” because of “a perceived ambiguity that “apparently prevented some burglary prosecutions of persons entering railroad locomotives.” Franklin v. State, 887 So. 2d 1063, 1082 n.28 (Fla. 2004); see also Hernandez-Molina v. State, 860 So. 2d 483,490 (Fla. Dist. Ct. App. 2003). Thus, the Florida courts and legislature would likely agree with Johnson that the term “railway car” is ambiguous.


 Accordingly, the court held that there was sufficient evidence to support Wentz’s conviction for first degree burglary where the victim’s backyard was surrounded by a six foot, solid wood fence with padlocked gates and “the State need not show that the fenced area was used for lodging of persons or for carrying on business therein, or for the use, sale or deposit of goods when prosecuting a person for burglarizing a fenced area.” Wentz, 149 Wn.2d at 351-52.


 Statements made in the course of the Supreme Court’s reasoning that go beyond the facts before the court and are “wholly incidental” to the basic decision constitute obiter dictum and do not bind us. Burress v. Richens, 3 Wn. App. 63, 66, 472 P.2d 396 (1970); see also In re Estate of Burns, 131 Wn.2d 104, 113, 928 P.2d 1094 (1997); D’Amico v. Conguista, 24 Wn.2d 674, 683, 167 P.2d 157 (1946); see also State Auto Prop. & Cas. Ins. Co. v. Pro Design, PC, 566 F.3d 86, 92 (3d Cir. 2009). But when a statutory interpretation is essential to the decision, it is not dicta. Wagg v. Estate of Dunham, 146 Wn.2d 63, 73, 42 P.3d 968 (2002). The Wentz court had already reasoned and reached its conclusion on the definition of “fenced area,” *778when it further elaborated its conclusion by applying it to “hypothetical spaces” such as “ ‘railway car[s]’ ” and “ Vehicle[s].’ ” 149 Wn.2d at 350-51. The Wentz court could have achieved this elaboration by applying its conclusion only to “vehicles” or some other antecedent statutory term and omitting any mention of “railway cars.” Thus, the Wentz court’s consideration of the “hypothetical space [ ]” of a railway car was incidental and not essential to its holding and is dicta. Wentz, 149 Wn.2d at 351.
Statements in a case that do not relate to an issue before us and are unnecessary to decide the case also constitute dicta. See Burns, 131 Wn.2d at 113; Burress, 3 Wn. App. at 66. The issue in Wentz was whether the phrase “used for lodging of persons or for carrying on business therein, or for the use, sale or deposit of goods” modified the term “fenced area,” whereas the issue before us is whether a locomotive falls under the ordinary meaning of “railway car.” 149 Wn.2d at 351-53. We need not address whether the State must show that the locomotive was “used for lodging of persons or for carrying on business therein, or for the use, sale or deposit of goods” when prosecuting Johnson for burglarizing a railway car. Wentz, 149 Wn.2d at 351-52. Thus, even though the Wentz issue is related to our inquiry, it is not necessary for our decision and is dicta.


 The definition of “burglar/’ in Petit was
“[e]very person who shall unlawfully enter in the night time, or shall unlawfully break and enter in the day time, any dwelling house or outhouse thereunto adjoining, and occupied therewith, or any office, shop, store, warehouse, malt house, still house, mill, factory, bank, church, school house, railroad car, bam, stable, ship, steamboat, water craft, or any building in which any goods, merchandise, or valuable things are kept for use, sale, or deposit within the body of any county, with intent to commit a misdemeanor or felony, shall be deemed guilty of burglary.”
State v. Petit, 32 Wash. 129, 130, 72 P. 1021 (1903) (emphasis added) (quoting Bal. Code § 7104).


 Accordingly, the Petit court excluded from the term “railroad car” an “ordinary flat car which is used by railroad companies for the transportation of wheat” and was covered by tarpaulin “evidently not for the purpose of forming part of an [ejnclosed structure, but principally to protect the grain from the inclemency of the weather, and possibly to assist in a measure in keeping the sacks on the car from shifting their places.” 32 Wash, at 130.